           Case 7:20-mj-09005-UA Document 3 Filed 09/08/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York


                                                  United States District Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                   September 8, 2020
BY EMAIL

The Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Akeem Krubally, 20 Mag. 9005

Dear Judge McCarthy:

       The complaint in the above-referenced case was originally filed under seal. On September
4, 2020, defendant Akeem Krubally was arrested. As a result, the Government respectfully
requests that the Court unseal the complaint.


                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney


                                           By:     /s/ Derek Wikstrom
                                                   Derek Wikstrom
                                                   Assistant United States Attorney
                                                   Tel: (914) 993-1946

SO ORDERED:



                            9-8-2020
_____________________________________
HONORABLE JUDITH C. McCARTHY
UNITED STATES MAGISTRATE JUDGE
